FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                       •




6/3/2015                                                      COA No. 12-12-00118-CR
CANTON, JAMARIOS LECHRISTOPHER Tr. Ct. No. F1017409              PD-0673-15
The appellant's pro se petition for discretionary review has this day been
transferred from case number PD-0084-13 and filed in the above referenced case
number.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *